DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czepluch (WO 97/35742) in view of Vincent et al. (WO 2004/018258).
	With regard to claim 1, Czepluch discloses a transporting device for launching and hauling a boat (paras 0002-0003), which device comprises a frame (chasis 1) including a pair of longitudinal beams (fig. 4), parallel to each other and spaced apart from each other (fig. 4), wherein the transporting device is provided with at least two pairs of wheels (29; fig. 6), each pair of wheels being formed by two wheels arranged aligned to each other on the opposite sides of the frame (fig. 6), each pair of wheels being formed by two wheels (fig. 6), and are mounted aligned to each other on a respective one of the longitudinal beams (fig. 6), and in that the transporting device is further provided with at least two tracks (10) mounted on the frame, each of the tracks being mounted on a respective one of the longitudinal beams (fig. 4).
	Czepluch discloses the invention substantially as claimed however fails to disclose each of said the longitudinal beams carrying one or more supporting elements arranged to support the boat and each wheel are made of a steering wheel.
	Vincent discloses a transportation device for launching and hauling a boat wherein the frame comprises longitudinal beams (12) carrying one or more supporting elements (18/20) arranged to support the boat and two pairs of wheels are made of a steering wheels (pg. 3, lines 1-6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Czepluch and utilize support members on each beach and steerable wheels as taught by Vincent in order to distribute the load across the chassis and make the device more maneuverable.  
	With regard to claim 6, Czepluch further discloses the tracks are mounted on the frame so as to be movable relative to the frame in a direction perpendicular to the plane of the frame (fig. 5; via 30; last 3 paras of translation).

Claims 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czepluch (WO 97/35742) in view of Vincent et al. (WO 2004/018258) as applied to claim 1 above, and further in view of Walker (5,161,814).
	With regard to claims 4-5, Czepluch, as modified, discloses the invention substantially as claimed however fails to disclose the wheels are mounted on the frame so as to be movable relative to the frame in a direction perpendicular to the plane of the frame and wherein each of the wheels is mounted on the frame by means of a corresponding telescopic arm that is movable from a retracted position to an extended position and vice versa.
 	Walker discloses a transporting device wherein the wheels (27) are mounted on the frame so as to be movable relative to the frame in a direction perpendicular to the plane of the frame (figs. 5-6) and wherein each of the wheels is mounted on the frame by means of a corresponding telescopic arm (80/81) that is movable from a retracted position to an extended position and vice versa (figs. 5-6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Czepluch and have the wheels movable relative to the frame as taught by Walker in order to allow adjustment of the height of the transportation device.
	With regard to claim 11, Czepluch, as modified, further discloses the wheels and the tracks are mounted on the longitudinal beams so as to be movable relative to the frame in a direction perpendicular to the plane of the frame (See above), whereby the wheels and the tracks can be selectively brought into contact with the underlying ground or moved away from ground, so as to choose every time the configuration that is the most suitable depending on the kind of terrain on which the device is moving (Czepluch, last 3 paragraphs).

Claims 7-8  and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czepluch (WO 97/35742) in view of Vincent et al. (WO 2004/018258) as applied to claim 6 above, and further in view of Ratgen et al. (2017/0247068).
	With regard to claim 7, Czepluch, as modified, disclose the invention substantially as claimed however is silent regarding each of the tracks is mounted on the frame by means of a corresponding articulated arm that is arranged so as to make the corresponding track move from a retracted position to an extended position and vice versa.
	Ratgen discloses a transportation device wherein regarding each of the tracks (46/48) is mounted on the frame by means of a corresponding articulated arm (20) that is arranged so as to make the corresponding track move from a retracted position to an extended position and vice versa (figs. 2-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Czepluch and utilize the articulated arm movement of Ratgen since such a modification would have merely required interchanging two lifting systems, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.
	 With regard to claims 8 and 12-13, Czepluch, as modified, disclose the invention substantially as claimed however is silent regarding the tracks are mounted on the frame so as to be pivotable about a rotation axis which is parallel to the plane of the frame and perpendicular to said the longitudinal beams.
	Ratgen discloses a transportation device wherein the tracks (46/48) are mounted on the frame so as to be pivotable about a rotation axis which is parallel to the plane of the frame and perpendicular to said the longitudinal beams (figs. 2-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Czepluch and utilize the pivotal movement of Ratgen since such a modification would have merely required interchanging two lifting systems, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.

 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czepluch (WO 97/35742) in view of Vincent et al. (WO 2004/018258) as applied to claim 1 above, and further in view of Braun (2001/0015295).
	With regard to claim 9, Czepluch, as modified, discloses the invention substantially as claimed however is silent regarding the transporting device is a self-propelled device and comprises one or more driving units for driving Page 3 of 5the wheels and/or said the tracks for making the transporting device move.
	Braun discloses a transporting device which is self-propelled with driving units for the wheels (abstract; para 0063).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Czepluch and have the transporting device be self-propelled as taught by Braun in order to aide in the launching of boats.
	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czepluch (WO 97/35742) in view of Vincent et al. (WO 2004/018258) as applied to claim 1 above, and further in view of Fraser (4,915,577).
	With regard to claim 10, Czepluch, as modified, discloses the invention substantially as claimed however is silent regarding each of the supporting elements comprises a base (3) that is fixedly attached to the respective beam (6) and a telescopic rod (4) that carries the supporting surface (2) arranged to support the boat (fig. 1) and that is movable from a retracted position to an extended position, and vice versa.
	Fraser discloses a transporting device wherein each of the supporting elements comprises a base that is fixedly attached to the respective beam and a telescopic rod that carries the supporting surface arranged to support the boat and that is movable from a retracted position to an extended position, and vice versa (fig. 1; col. 3, lines 36-46). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Czepluch and have telescopic rod to support the boat as taught by Fraser in order to allow the transporting device to transporting a plurality of different sized vessels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
05/02/2022